UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) [X]Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the fiscal year ended December 31, 2007 OR []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Commission File Number 001-03492 HALLIBURTON COMPANY (Exact name of registrant as specified in its charter) Delaware 75-2677995 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5 Houston Center 1401 McKinney, Suite 2400 Houston, Texas77010 (Address of principal executive offices) Telephone Number – Area code (713) 759-2600 Securities registered pursuant to Section 12(b) of the Act: Name of each Exchange on Title of each class which registered Common Stock par value $2.50 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes XNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesNoX Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer[X] Accelerated filer[] Non-accelerated filer [] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes NoX The aggregate market value of Common Stock held by nonaffiliates on June 29, 2007, determined using the per share closing price on the New York Stock Exchange Composite tape of $34.50 on that date was approximately As of February 14, 2008, there were 880,157,300 shares of Halliburton Company Common Stock, $2.50 par value per share, outstanding. Portions of the Halliburton Company Proxy Statement for our 2008 Annual Meeting of Stockholders (File No. 001-03492) are incorporated by reference into Part III of this report. HALLIBURTON COMPANY Index to Form 10-K For the Year Ended December 31, 2007 PART I PAGE Item 1. Business 1 Item 1(a). Risk Factors 5 Item 1(b). Unresolved Staff Comments 5 Item 2. Properties 5 Item 3. Legal Proceedings 6 Item 4. Submission of Matters to a Vote of Security Holders 6 EXECUTIVE OFFICERS OF THE REGISTRANT 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 10 Item 6. Selected Financial Data 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 11 Item 7(a). Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9(a). Controls and Procedures 12 Item 9(b). Other Information 12 MD&A AND FINANCIAL STATEMENTS Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Management’s Report on Internal Control Over Financial Reporting 45 Reports of Independent Registered Public Accounting Firm 46 Consolidated Statements of Operations 48 Consolidated Balance Sheets 49 Consolidated Statements of Shareholders’ Equity 50 Consolidated Statements of Cash Flows 51 Notes to Consolidated Financial Statements 52 Selected Financial Data (Unaudited) 86 Quarterly Data and Market Price Information (Unaudited) 87 PART III Item 10. Directors, Executive Officers, and Corporate Governance 88 Item 11. Executive Compensation 88 Item 12(a). Security Ownership of Certain Beneficial Owners 88 Item 12(b). Security Ownership of Management 88 Item 12(c). Changes in Control 88 Item 12(d). Securities Authorized for Issuance Under Equity Compensation Plans 88 Item 13. Certain Relationships and Related Transactions, and Director Independence 88 Item 14. Principal Accounting Fees and Services 89 PART IV Item 15. Exhibits and Financial Statement Schedules 90 SIGNATURES 99 (i) PART I Item 1.Business. General description of business Halliburton Company’s predecessor was established in 1919 and incorporated under the laws of the State of Delaware in 1924.Halliburton Company provides a variety of services and products to customers in the energy industry. In November 2006, KBR, Inc. (KBR), which at the time was our wholly owned subsidiary, completed an initial public offering (IPO), in which it sold approximately 32 million shares of KBR common stock at $17.00 per share.Proceeds from the IPO were approximately $508 million, net of underwriting discounts and commissions and offering expenses.On April 5, 2007, we completed the separation of KBR from us by exchanging the 135.6 million shares of KBR common stock owned by us on that date for 85.3 million shares of our common stock.In the second quarter of 2007, we recorded a gain on the disposition of KBR of approximately $933 million, net of tax and the estimated fair value of the indemnities and guarantees provided to KBR, which is included in income from discontinued operations in the consolidated statements of operations. Subsequent to the KBR separation, in the third quarter of 2007, we realigned our products and services to improve operational and cost management efficiencies, better serve our customers, and become better aligned with the process of exploring for and producing from oil and natural gas wells.We now operate under two divisions, which form the basis for the two operating segments we now report:the Completion and Production segment and the Drilling and Evaluation segment.The two KBR segments have been reclassified as discontinued operations. See Note 4 to the consolidated financial statements for financial information about our business segments. Description of services and products We offer a broad suite of services and products to customers through our two business segments for the exploration, development, and production of oil and gas.We serve major, national, and independent oil and gas companies throughout the world.The following summarizes our services and products for each business segment. Completion and Production Our Completion and Production segment delivers cementing, stimulation, intervention, and completion services.This segment consists of production enhancement services, completion tools and services, and cementing services. Production enhancement services include stimulation services, pipeline process services, sand control services, and well intervention services.Stimulation services optimize oil and gas reservoir production through a variety of pressure pumping services, nitrogen services, and chemical processes, commonly known as hydraulic fracturing and acidizing.Pipeline process services include pipeline and facility testing, commissioning, and cleaning via pressure pumping, chemical systems, specialty equipment, and nitrogen, which are provided to the midstream and downstream sectors of the energy business.Sand control services include fluid and chemical systems and pumping services for the prevention of formation sand production.Well intervention services enable live well intervention and continuous pipe deployment capabilities through the use of hydraulic workover systems and coiled tubing tools and services. Completion tools and services include subsurface safety valves and flow control equipment, surface safety systems, packers and specialty completion equipment, intelligent completion systems, expandable liner hanger systems, sand control systems, well servicing tools, and reservoir performance services.Reservoir performance services include testing tools, real-time reservoir analysis, and data acquisition services.Additionally, completion tools and services include WellDynamics, an intelligent well completions joint venture, which we consolidate for accounting purposes. Cementing services involve bonding the well and well casing while isolating fluid zones and maximizing wellbore stability.Our cementing service line also provides casing equipment. Drilling and Evaluation Our Drilling and Evaluation segment provides field and reservoir modeling, drilling, evaluation, and precise well-bore placement solutions that enable customers to model, measure, and optimize their well construction activities.This segment consists of Baroid Fluid Services, Sperry Drilling Services, Security DBS Drill Bits, wireline and perforating services, Landmark, and project management. 1 Baroid Fluid Services provides drilling fluid systems, performance additives, completion fluids, solids control, specialized testing equipment, and waste management services for oil and gas drilling, completion, and workover operations. Sperry Drilling Services provides drilling systems and services.These services include directional and horizontal drilling, measurement-while-drilling, logging-while-drilling, surface data logging, multilateral systems, underbalanced applications, and rig site information systems.Our drilling systems offer directional control while providing important measurements about the characteristics of the drill string and geological formations while drilling directional wells.Real-time operating capabilities enable the monitoring of well progress and aid decision-making processes. Security DBS Drill Bits provides roller cone rock bits, fixed cutter bits, hole enlargement and related downhole tools and services used in drilling oil and gas wells.In addition, coring equipment and services are provided to acquire cores of the formation drilled for evaluation. Wireline and perforating services include open-hole wireline services that provide information on formation evaluation, including resistivity, porosity, and density, rock mechanics, and fluid sampling.Also offered are cased-hole and slickline services, which provide cement bond evaluation, reservoir monitoring, pipe evaluation, pipe recovery, mechanical services, well intervention, and perforating.Perforating services include tubing-conveyed perforating services and products. Landmark is a supplier of integrated exploration, drilling, and production software information systems, as well as consulting and data management services for the upstream oil and gas industry. The Drilling and Evaluation segment also provides oilfield project management and integrated solutions to independent, integrated, and national oil companies.These offerings make use of all of our oilfield services, products, technologies, and project management capabilities to assist our customers in optimizing the value of their oil and gas assets. Acquisitions and dispositions In July 2007, we acquired the entire share capital of PSL Energy Services Limited (PSLES), an eastern hemisphere provider of process, pipeline, and well intervention services.PSLES has operational bases in the United Kingdom, Norway, the Middle East, Azerbaijan, Algeria, and Asia Pacific.We paid approximately $330 million for PSLES, consisting of $326 million in cash and $4 million in debt assumed, subject to adjustment for working capital purposes.As of December 31, 2007, we had recorded goodwill of $163 million and intangible assets of $54 million on a preliminary basis until our analysis of the fair value of assets acquired and liabilities assumed is complete.Beginning in August 2007, PSLES’s results of operations are included in our Completion and Production segment. As a part of our sale of Dresser Equipment Group in 2001, we retained a small equity interest in Dresser Inc.’s Class A common stock.Dresser Inc. was later reorganized as Dresser, Ltd., and we exchanged our shares for shares of Dresser, Ltd.In May 2007, we sold our remaining interest in Dresser, Ltd.We received $70 million in cash from the sale and recorded a $49 million gain.This investment was reflected in “Other assets” on our consolidated balance sheet at December 31, 2006. In January 2007, we acquired all intellectual property, current assets, and existing business associated with Calgary-based Ultraline Services Corporation (Ultraline), a division of Savanna Energy Services Corp.Ultraline is a provider of wireline services in Canada.We paid approximately $178 million for Ultraline and recorded goodwill of $124 million and intangible assets of $41 million.Beginning in February 2007, Ultraline’s results of operations are included in our Drilling and Evaluation segment. In January 2005, we completed the sale of our 50% interest in Subsea 7, Inc. to our joint venture partner, Siem Offshore (formerly DSND Subsea ASA), for approximately $200 million in cash.As a result of the transaction, we recorded a gain of approximately $110 million during the first quarter of 2005.We accounted for our 50% ownership of Subsea 7, Inc. using the equity method in our Completion and Production segment. Business strategy Our business strategy is to secure a distinct and sustainable competitive position as a pure-play oilfield service company by delivering products and services to our customers that maximize their production and recovery and realize proven reserves from difficult environments.Our objectives are to: 2 - create a balanced portfolio of products and services supported by global infrastructure and anchored by technology innovation with a well-integrated digital strategy to further differentiate our company; - reach a distinguished level of operational excellence that reduces costs and creates real value from everything we do; - preserve a dynamic workforce by being a preferred employer to attract, develop, and retain the best global talent; and - uphold the ethical and business standards of the company and maintain the highest standards of health, safety, and environmental performance. Markets and competition We are one of the world’s largest diversified energy services companies.Our services and products are sold in highly competitive markets throughout the world.Competitive factors impacting sales of our services and products include: - price; - service delivery (including the ability to deliver services and products on an “as needed, where needed” basis); - health, safety, and environmental standards and practices; - service quality; - global talent retention; - knowledge of the reservoir; - product quality; - warranty; and - technical proficiency. We conduct business worldwide in approximately 70 countries.In 2007, based on the location of services provided and products sold, 44% of our consolidated revenue was from the United States.In 2006, 45% of our consolidated revenue was from the United States.In 2005, 43% of our consolidated revenue was from the United States.No other country accounted for more than 10% of our consolidated revenue during these periods.See Note 4 to the consolidated financial statements for additional financial information about geographic operations in the last three years.Because the markets for our services and products are vast and cross numerous geographic lines, a meaningful estimate of the total number of competitors cannot be made.The industries we serve are highly competitive, and we have many substantial competitors.Largely all of our services and products are marketed through our servicing and sales organizations. Operations in some countries may be adversely affected by unsettled political conditions, acts of terrorism, civil unrest, expropriation or other governmental actions, exchange control problems, and highly inflationary currencies.We believe the geographic diversification of our business activities reduces the risk that loss of operations in any one country would be material to the conduct of our operations taken as a whole. Information regarding our exposure to foreign currency fluctuations, risk concentration, and financial instruments used to minimize risk is included in Management’s
